Case 1:21-cr-00089-JPH-MJD Document 5 Filed 03/16/21 Page 1 of 3 PageID #: 10



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA                     FILED
                                 INDIANAPOLIS DIVISION
                                                                             MAR 16 2021
UNITED STATES OF AMERICA,                     )                            U.S. CLERK'S OFFICE
                                              )                          INDIANAPOLIS, INDIANA
                            Plaintiff,        )
                                              )
       v.                                     )         CAUSE NO.
                                              )
DEEON FLOWERS,                                )       1 : 2 1 ~er~            '-·.
                                                                               /
                                                                                     ~· .,. i
                                                                                     };_. .:
                                                                                     Ji
                                                                                                  . ··Jo
                                                                                                -iVI   .i
                                              )
                            Defendant.        )


                                         INDICTMENT

The Grand Jury charges that:

                                            COUNT I
                                     18 U.S.C. § 922(g)(l)
                          Possession of a Firearm by a Convicted Felon

        On or about October 17, 2020, within the Southern District oflndiana, DEEON

FLOWERS, the defendant herein, did knowingly possess in commerce and affecting commerce a

firearm, to wit:, a Taurus, model G2C 9mm semiautomatic handgun, after having been

knowingly convicted of a crime punishable by a term of imprisonment exceeding one (1) year, to

wit:

            Theft, a D felony, under Marion County (Indiana) cause number 49001-1210-FD-

            073033 on or about March 7, 2013; and/or,

            Robbery, a B Felony, under Marion County (Indiana) cause number 49001-1205-FB-

            029229 on or about July 10, 2012,

In violation of Title 18, United States Code, Section 922(g)(l).



                                                  1
Case 1:21-cr-00089-JPH-MJD Document 5 Filed 03/16/21 Page 2 of 3 PageID #: 11




                                           COUNT2
                                      18 U.S.C. § 922(g)(l)
                         Possession of Ammunition by a Convicted Felon

       On or about October 17, 2020, within the Southern District of Indiana, DEEON

FLOWERS, the defendant herein, did knowingly possess in commerce and affecting commerce

ammunition, to wit: 5 live rounds of Federal Cartridge 9 mm ammunition, 3 live rounds of Speer

9 mm ammunition, and 1 live round of S&B 9 mm ammunition, after having been knowingly

convicted of a crime punishable by a term of imprisonment exceeding one ( 1) year, to wit:

             Theft, a D felony, under Marion County (Indiana) cause number 49G01-1210-FD-

             073033 on or about March 7, 2013; and/or,

             Robbery, a B Felony, under Marion County (Indiana) cause number 49G01-1205-FB-

             029229 on or about July 10, 2012,

In violation of Title 18, United States Code, Section 922(g)(l).




                                          FORFEITURE

        1.      Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby

gives the defendant notice that the United States will seek forfeiture of property, criminally

and/or civilly, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461 (c), as part of any sentence imposed.

       2.       Pursuant to Title 18, United States Code, Section 924( d), if convicted of the

offense set forth in Counts 1 or 2 of this Indictment, the defendant shall forfeit to the United


                                                  2
Case 1:21-cr-00089-JPH-MJD Document 5 Filed 03/16/21 Page 3 of 3 PageID #: 12



States "any firearm or ammunition involved in" the offense.

       3.       The property subject to forfeiture includes, but is not necessarily limited to, the

following:

                a.     One Taurus, model G2C, 9mm semiautomatic handgun bearing serial

                       number TMT20966;

                b.     Any magazines and ammunition associated with the offense.

       4.      In addition, the United States may seek civil forfeiture of the property described

above in paragraph 3 pursuant to Title 18, United States Code, Section 924(d) and Title 28,

United States Code, Section 246l(c).




                                                       FO    PERSO~


       JOHN E. CHILDRESS
       ActifWUnited States Attorney

By:
             ,./'·--·-·····
       Kelsey L. Massa
       Assistant United States Attorney




                                                  3
